Citation Nr: 0600182	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  04-26 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for cervical spine 
disability.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1966 to February 1970.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a July 2003 
rating decision of the Newark, New Jersey Department of 
Veterans Affairs (VA) Regional Office (RO).  In September 
2005, the veteran testified at a hearing at the RO before the 
undersigned.  A transcript of this hearing is of record.  At 
the hearing, the veteran was granted a 60-day abeyance period 
for the submission of additional evidence to support his 
claim.  That period of time has lapsed, and no additional 
evidence has been received.  Hence, the claim will be 
considered on the basis of the current record. 


FINDINGS OF FACT

A cervical spine disability was not manifested during the 
veteran's active service; cervical arthritis was not 
manifested in the first postservice year; and any current 
cervical disability (to include strain and disc disease) is 
not shown to be related to service or to an injury therein.


CONCLUSION OF LAW

Service connection for cervical spine disability is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The record reflects that through an April 2003 letter (prior 
to the RO's initial adjudication of the instant claim) the 
veteran was advised of the evidence and information necessary 
to substantiate a service connection claim, the information 
he was required to provide to enable VA to obtain evidence in 
support of the claim, the assistance VA would provide in 
obtaining evidence and information in support of the claim, 
and the evidence he should submit if he did not desire VA to 
obtain such evidence on his behalf.  A May 2004 statement of 
the case (SOC) provided a full outline of the regulation 
implementing the VCAA, including (at p. 3) that the veteran 
should submit any evidence in his possession pertinent to his 
claim.  He has had ample opportunity to respond/ supplement 
the record, and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred 
earlier. 

The veteran's VA treatment and private medical records have 
been secured.  The veteran was examined by VA in April 2003.  
The Board has considered whether further VA examination is 
necessary.  In a service connection claim a VA examination is 
necessary if (summarized) medical evidence of record is 
insufficient to decide the claim, but: reflects a medical 
diagnosis (or symptoms) of current disability; establishes an 
event, injury, or disease in service (or manifestations 
during a presumptive period or a triggering event for legal 
presumptions in service); and indicates that the claimed 
disability or symptoms may be associated with the event, 
injury, or disease in service, or with a service connected 
disability.  Here there is no evidence of an event, injury, 
or disease in service; there is no evidence of manifestation 
of related symptoms in the first postservice (presumptive 
period for arthritis) year; and there is no competent 
evidence that relates the veteran's cervical spine disability 
to his service connected disabilities.  Consequently, a VA 
examination is not necessary.  The veteran has not identified 
any pertinent evidence that remains outstanding.  VA's duties 
to notify and assist are met.  Accordingly, the Board will 
address the merits of the claim.

II.	Factual Background

Service medical records note that the veteran was seen in 
late December 1966 with a one inch laceration on the head and 
lacerations/possible fractures of fingers.  The nature of the 
injury was not described.  There was no mention of neck 
complaints at the time.  The injuries were sutured, and the 
record shows follow-up hand treatment.  He was seen with 
complaints of lower back pain in September, October, and 
November 1969.   It was noted that there was no known injury.  
In November 1969 low back strain was diagnosed.  The service 
medical records are negative for complaints or findings 
pertaining to cervical spine disability.  On service 
separation examination, evaluation of the veteran's spine was 
normal.  

The record does not contain any post-service medical records 
prior to 1993.

A February 1993 private medical record notes that X-rays 
revealed mild degenerative changes of the veteran's cervical 
spine.  The impression was that the veteran might have disc 
herniation at C5-C6 and possible deterioration at C6-C7.

A March 1993 private medical record notes diagnoses of C5-C6 
and C6-C7 disk herniation.  The veteran began physical 
therapy to help with his cervical strain.

A May 1993 private medical record notes the veteran's 
physical therapy was helping him, and that he had about 75 
percent improvement.  

The veteran filed his claim for compensation in March 2003.

On April 2003 VA hand thumb and finger examination, the 
veteran complained of constant neck pain which did not 
radiate and did not relate to his activities.  He recounted 
that he was struck by a tank hatch in service, and has had 
neck pain since.  The physical examination revealed no pain 
on neck motion, and no cervical spasm or tenderness.  The 
diagnoses, in pertinent part, included:  " Cervical spine 
strain, service connected."

On neurological evaluation in April 2003, the veteran again 
recounted a tank hatch injury in service (when fingers were 
detached and had to be reattached) and indicated he initially 
had some neck strain after the injury, but more recently 
began having symptoms of left cervical radiculopathy.  
Chronic cervical strain was diagnosed.  The examiner did not 
comment regarding the etiology of the disability.  

At a hearing in September 2005, the veteran testified about 
injuries sustained in service in December 1966, when a tank 
hatch cover fell on his head.

III.	Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If 
certain chronic disease (here, arthritis) is manifested to a 
compensable degree within a specified postservice period (one 
year for arthritis), it may be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  In order to establish service connection for a 
claimed disability, there must be: (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The record amply establishes (and it is not in dispute) that 
the veteran currently has a cervical spine disability.  
Treatment records note complaints and findings of cervical 
strain and X-rays have confirmed degenerative changes/disc 
herniation.  However, the record does not support the 
veteran's allegation that he sustained a neck injury in 
December 1966.  It is shown that late that month he was seen 
for a head laceration and finger injuries.  But there was no 
mention of neck complaints at the time; or of any neck 
complaints or neck abnormality findings at any time in 
service (including at separation more than two years later).  
Consequently service connection for a cervical spine 
disability on the basis that such disability became 
manifested in service is not warranted.  Likewise (to the 
degenerative changes on private cervical spine X-rays in 1993 
connote arthritis), such disease is not shown to have been 
manifested prior to 1993; and service connection on a 
presumptive basis (under 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309) is also not warranted.  

The veteran's representative argues that the veteran's 
cervical spine disability is directly related to the December 
1966 above-noted incident (and that the RO granted service 
connection for low back strain, and several other injuries, 
arising from this incident).  In that regard, it is 
significant, again, that no cervical spine involvement was 
noted in December 1966, or at any time in service, so there 
is no evidentiary basis for concluding that the neck was 
injured at the time.  [Incidentally, in granting service 
connection for low back disability, the RO did not relate it 
to injury in December 1966.]  

Furthermore, there is no competent evidence that relates any 
current cervical spine disability to service or to an injury 
therein.  While an April 2003 VA examiner attached the words 
"service connected" to the diagnosis of cervical strain, it 
was done without comment or explanation of any supporting 
rationale, and was clearly based entirely on the veterans' 
history of a neck injury in service and persistent complaints 
since.  Such history, as noted, is inconsistent with the 
record.  Consequently the notation that cervical strain is 
"service connected" is not probative evidence.  See LeShore 
v. Brown,8 Vet. App. 406 (1995).  As noted above, the first 
objective evidence of cervical spine problems does not appear 
until 1993, decades after the veteran's separation from 
service.  The lengthy period of time between service and the 
first postservice clinical notation of complaints or symptoms 
associated with the disability at issue is of itself a factor 
for consideration against a finding that the current 
disability is related to service.  See Maxson v. Gober, 230 
F.3d. 1330, 1333 (Fed. Cir. 2000).  

The veteran's recitation of his medical history and his 
belief that the 1966 injury is related to his current 
cervical spine disability are not competent evidence of a 
nexus between his current neck disability and service.  As a 
layperson, he is not competent to establish nexus by his own 
observation or opinion. See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).

In summary, while there is evidence of a current cervical 
spine disability, there is no objective evidence of related 
disease, injury, or event in service, and no competent 
evidence the current cervical spine disability is related to 
service.  The preponderance of the evidence is against this 
claim.  Accordingly, it must be denied. 


ORDER

Service connection for a cervical spine disability is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


